               IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

UNITED STATES OF AMERICA
Plaintiff                                 CRIMINAL 16-0086CCC
vs
SAMUEL RIVERA RODRIGUEZ,
a/k/a “Sammy Peligro”
Defendant


                                  ORDER

     Having considered the Motion to Suppress filed by defendant Samuel
Rivera Rodríguez (d.e. 36), the United States’ Response in Opposition
(d.e. 40), the transcripts of the suppression hearing held on October 2, 2018
(d.e. 116) and November 2, 2018 (d.e. 118), the Report and Recommendation
issued by U.S. Magistrate-Judge Bruce J. McGiverin (d.e. 124) and
defendant’s Objections to the Magistrate-Judge’s Report and Recommendation
(d.e. 126), said Report and Recommendation is APPROVED and ADOPTED
and defendant’s Motion to Suppress (d.e. 36) is DENIED.
     SO ORDERED.
     At San Juan, Puerto Rico, on May 6, 2019.



                                   S/CARMEN CONSUELO CEREZO
                                   United States District Judge
